DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed 12/23/2020 and 8/24/2021 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
The abstract filed 10/21/2020 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 11, and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. US 20100229523 in view of Moore et al. US 5042246.

Re claim 1, Holt teaches a steam turbine plant comprising: 
a boiler (120, Fig. 1) that generates steam; 
a fuel valve [16] that adjusts a flow rate of a fuel for generating the steam [16]; 
a low-temperature steam generation source (140) that generates low-temperature steam independently of the boiler [13]; 
a steam turbine (110) that is driven by the steam from the boiler (120); 
a main steam line (122) that guides the steam generated by the boiler (120) to a steam inlet of the steam turbine (110); 
a main steam adjustment valve (150) that is provided to the main steam line, and adjusts a flow rate of the steam flowing into the steam turbine (110) from the boiler [14]; 
a low-temperature steam line (142) that is connected to the low-temperature steam generation source (140), and guides the low-temperature steam from the low-temperature steam generation source (140) to the steam turbine (110) at a position closer to the steam turbine (110) than the main steam adjustment valve (150); 
a low-temperature steam valve (152) that is provided to the low-temperature steam line (142), and adjusts a flow rate of the low-temperature steam flowing in the low-temperature steam line (142) [14]; and 

Regarding the “low-temperature” steam being claimed, it is clear from Holt that such low-temperature steam is envisioned (for example, see “gradual” heating in [03]; the optional superheater 144, described in [13]; and applying steam as in [16] for temperature adjustment).
Holt does not explicitly teach:
and guides the low-temperature steam from the low-temperature steam generation source to the main steam line. 
Moore teaches and guides the low-temperature steam (from 58 in Fig. 1) from the low-temperature steam generation source (58) to the main steam line (between 24 and 26).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Holt with “and guides the low-temperature steam from the low-temperature steam generation source to the main steam line” as taught by Moore, because Moore suggests it is appropriate for the auxiliary steam to be delivered to the main steam line for admission to the steam turbine.  In other words, in Holt, a valve (152) controls application of the low-temperature steam to the steam turbine (110) [14-15], but the description therein is schematic in nature and does not disclose a new type 

Re claim 11, Holt and Moore teach claim 1.  Holt (Fig. 1) further teaches a gas turbine (102) that is driven by combusting a fuel [11], wherein the boiler (120) is a heat recovery steam generator that generates steam by heat of combustion gas (through 124) discharged from the gas turbine (102).  Holt teaches a fuel valve but not specifically that the fuel valve is a valve that adjusts a flow rate of the fuel to be supplied to the gas turbine [16].  However, the Office takes official notice of such a valve that changes flow rate, as such is capable of instant and unquestionable demonstration as being well known as of the filing date of the invention, for the advantage of properly administering fuel under various conditions (e.g., idling, starting/stopping, loading up and loading down, changes in electrical demand, and so on).

Re claim 13, Holt teaches a cooling method of a steam turbine plant including a boiler (120, Fig. 1) that generates steam, a steam turbine (110) that is driven by the steam from the boiler (120) [11-12], a main steam line (122) that guides the steam generated by the boiler (120) to a steam inlet of the steam turbine (110), and a main 
a fuel stopping step of stopping a supply of a fuel for generating steam in the boiler [16] (stopping step is implied by procedure of Fig. 2); and a low-temperature steam supply step of guiding low-temperature steam (from 140) from a low-temperature steam generation source (140) that generates low-temperature steam independently of the boiler (120), to the steam turbine (110) at a position closer to the steam turbine (110) than the main steam adjustment valve (150), after the fuel stopping step (upon startup as in Fig. 2). 
Regarding the “low-temperature” steam being claimed, it is clear from Holt that such low-temperature steam is envisioned (for example, see “gradual” heating in [03]; the optional superheater 144, described in [13]; and applying steam as in [16] for temperature adjustment).
Holt fails to explicitly teach low-temperature steam to the main steam line.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Holt with “low-temperature steam to the main steam line” as taught by Moore, because Moore suggests it is appropriate for the auxiliary steam to be delivered to the main steam line for admission to the steam turbine.  In other words, in Holt, a valve (152) controls application of the low-temperature steam to the steam turbine (110) [14-15], but the description therein is schematic in nature and does not disclose a new type of steam turbine with two separate inlets.  It appears most probable and practical .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. US 20100229523 in view of Moore et al. US 5042246, and further in view of ROP US 20150316324.

Re claim 2, Holt and Moore teach claim 1.  Holt further teaches wherein the low-temperature steam generation source (140) has a second boiler (140) that generates steam independently of a first boiler (120) which is the boiler (120).  Neither Holt nor Moore teaches a temperature reducer that reduces a temperature of the steam from the second boiler to generate the low-temperature steam.
ROP teaches a temperature reducer that reduces a temperature of the steam from the second boiler to generate the low-temperature steam [32].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “a temperature reducer that reduces a temperature of the steam from the second boiler to generate the low-temperature steam” as taught by ROP with the steam turbine plant as taught by Holt in view of Moore, for the advantage of .  

Allowable Subject Matter
Claims 3-10, 12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 58117306 A is relevant to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICKEY H FRANCE/Examiner, Art Unit 3746